COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Juan Enriquez v. Ahmed A. Morsy, M.D.

Appellate case numbers: 01-18-00877-CV

Trial court case number: 18-CV-0884

Trial court:             10th District Court of Galveston County

        Appellant, Juan Enriquez, has filed a third motion for extension of time to file his
response to appellee’s motion for rehearing and for en banc reconsideration. The motion is
granted, and the time to file appellant’s response is extended to February 25, 2021. The Court
will not grant additional motions to extend time absent extraordinary circumstances.
       It is so ORDERED.


Judge’s signature: ___________/s/ Julie Countiss___________________
Acting individually

Date: __February 11, 2021___